Case 1:15-cr-00252-PKC Document 1427 Filed 08/07/20 Page 1 of 2 PagelD #: 24665

McC OL Julia M.Coleman

emai jcoleman@mccoollawplic.com

O
LAw = mosiLe 410 570 1215

orrice 202 450 3370
McCoolLawPLLC.com rax 202 450 3346

1776 K STREET, NW, SUITE 200
WASHINGTON, DC 20006

August 7, 2020

BY ELECTRONIC CASE FILING

The Honorable Pamela K. Chen
United States District Judge

United States District Court

for the Eastern District of New York
225 Cadman Plaza East

Brooklyn, New York 11201

Re: — United States v. Carlos Martinez, Case No. 15-cr-252
(Def. No. 33) (PKC)

Dear Judge Chen:

I represent Defendant Carlos Martinez in the above-captioned case, pending before Your
Honor. Through this letter, Mr. Martinez moves for an order modifying the daily curfew to which
he is subject, as a condition of his pretrial release set by the Court. Mr. Martinez’ curfew currently
runs from 8:00 p.m. to 8:00 a.m. See ECF 1369. Mr. Martinez seeks to modify his curfew so that
it runs from 11:00 p.m. to 6:30 a.m., for the reasons set forth herein.

Mr. Martinez requests that his curfew begin at 11:00 p.m., instead of 8:00 p.m., for the
following reasons. First, having his curfew begin at 11:00 p.m. will permit Mr. Martinez to meet
with business associates and potential clients. To safeguard his family during the pandemic, Mr.
Martinez cannot meet with these individuals at his home. To address this, Mr. Martinez intends
to rent a small office, in which he will be able to hold such meetings. A curfew starting at 11:00
p.m. will allow Mr. Martinez to hold evening business meetings at his office, and attend dinner
meetings, and provide him with sufficient time to get home, thereafter. Second, an 11:00 p.m.
curfew start time will allow Mr. Martinez to meet with the staff of the two restaurants in which he
is a partner, after the end of the restaurants’ dinner shifts.'_ Mr. Martinez and his partners are
planning to add dinner shifts at these restaurants in an attempt to survive the pandemic-related
economic impact and attendant restrictions on the restaurant industry. Mr. Martinez and the other
partners are also planning to expand their restaurants to two other locations and add two new
franchises, making the post-dinner shift meetings even more important.

 

' To safeguard the privacy interests of Mr. Martinez and his family, counsel has not included the
specific names of Mr. Martinez’s daughter’s school, Mr. Martinez’s church, or the names of the restaurants
in which Mr. Martinez is a partner. Should the Court require further information regarding these requests,
counsel will move for leave to provide additional identifying information to the Court under seal.
Case 1:15-cr-00252-PKC Document 1427 Filed 08/07/20 Page 2 of 2 PagelD #: 24666

The Honorable Pamela K. Chen
United States District Judge
United States District Court

for the Eastern District of New York

August 7, 2020
Page 2 of 2

Mr. Martinez requests that his curfew end at 6:30 a.m., instead of 8:00 a.m., for the
following reasons. First, having his curfew end at 6:30 a.m. will allow Mr. Martinez to drive his
daughter to school when her in-school classes resume. Mr. Martinez’s daughter’s school is
approximately nineteen miles from Mr. Martinez’s residence, and her school day begins at 7:20
a.m. Second, a curfew ending at 6:30 a.m. will permit Mr. Martinez to assist at the 7:00 a.m. mass
at his church, which is located approximately 4 miles from his residence. Prior to the imposition
of his present curfew, Mr. Martinez regularly assisted at mass on a weekly basis. Finally, ending
his curfew at 6:30 a.m. will allow Mr. Martinez to exercise by riding his bicycle outside, before
the traffic in the area, surrounding his residence, becomes heavy and less safe for cyclists.

On August 5, 2020, Mr. Martinez sought the United States’ position on the relief requested
herein. Assistant United States Attorney Kristin Mace represented that the United States consents
to the relief requested herein.

Mr. Martinez has complied with all of his release conditions and cooperated fully with the
Pretrial Services and Probation Offices supervising his release. On August 5, 2020, undersigned
counsel conferred with United States Pretrial Services Officer Ramel Moore and United States
Probation Officer Juan Nunez who supervise Mr. Martinez’ release, and apprised them of this
application. They indicated that their respective offices have no objection to the relief requested
herein.

This is the first application for a modification of the conditions of Mr. Martinez’s pretrial
release.

Wherefore, for the reasons cited herein, it is respectfully requested that the Court grant this
application and issue an Order modifying Mr. Martinez’s curfew to run from 11:00 p.m. to 6:30

a.m.

Respectfully submitted,

{fof (e—

ua M. Coleman
Steven J. McCool
Michael Cornacchia
Ramon Abadin
Counsel for Carlos Martinez

cc: Counsel of record (by ECF)
U.S. Pretrial Services Officer Ramel Moore (by e-mail)

U.S. Probation Officer Juan Nunez (by e-mail)
